PER CURIAM.
The appellant was indicted for the crime of rape. He pleaded not guilty and was brought to trial before a jury. At the conclusion of the presentation of the evidence the defendant changed his plea from not guilty to guilty. He was so adjudged, and was sentenced to imprisonment for life, and is now confined pursuant thereto in the state penitentiary. The present appeal is taken by the defendant from the denial by the trial court of his third motion filed under Rule 1.850 CrPR, 33 F.S.A., for relief from the judgment and sentence. The grounds of the present motion are substantially the same as those considered and rejected by the trial court on a prior motion by an order which was appealed to this court and affirmed. For that reason alone the order which is presently challenged was proper. Whitney v. State, Fla.App. 1966, 184 So.2d 207. Moreover, the appellant has made no showing in the record presented here that appropriate procedures were not employed by the trial court on the occasion of the defendant’s change of plea during the trial. See Garcia v. State, Fla.App.1969, 228 So.2d 300.
Affirmed.